

116 S4577 IS: To require online enrollment for the PreCheck Program of the Transportation Security Administration. 
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4577IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Mrs. Blackburn (for herself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require online enrollment for the PreCheck Program of the Transportation Security Administration.
1.Online enrollment for PreCheck Program(a)In generalSection 44919 of title 49, United States Code, is amended—(1)by redesignating subsections (e) through (l) as subsections (f) through (m), respectively; (2)by inserting after subsection (d) the following: (e)Online enrollment processNotwithstanding subsections (c) and (d), before a private sector entity with which the Administrator enters into an agreement under subsection (b) may operate under that agreement, the Administrator shall ensure that the entity provides, as the entity’s primary enrollment technology solution, a secure end-to-end online web or mobile application enrollment capability that leverages electronic technologies to remotely capture biometrics and validate identity documents.; and(3)by adding at the end the following:(n)Eligibility of certain individuals for renewal of enrollment(1)In generalIn carrying out subsection (e), the Administrator shall ensure that any individual who enrolled in the PreCheck Program under the Universal Enrollment Services program is eligible for renewal of the individual's enrollment under the renewal process of the Universal Enrollment Services program (as in effect on the day before the date of the enactment of this subsection).(2)Sharing of informationThe Administrator shall share with a private sector entity with which the Administrator enters into an agreement under subsection (b) information about an individual who enrolled in the PreCheck Program under the Universal Enrollment Services program and whose enrollment has expired only after—(A) the Administrator provides to the individual—(i)full disclosure regarding collection, maintenance, and sharing of the information; and (ii)the option to opt out of sharing that information; and(B)the individual provides affirmative consent for the sharing of that information..(b)Implementation(1)Memorandum of understanding requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security and the Attorney General shall enter into a memorandum of understanding with respect to cooperatively evaluating and approving a capability for remote collection of biometric information from a mobile device and associated vetting of individuals' criminal histories for trusted traveler enrollment programs of the Transportation Security Administration.(2)Progress reportNot later than 180 days after entering into the memorandum of understanding required under paragraph (1), the Secretary of Homeland Security and the Attorney General shall jointly submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives a report on—(A)the progress made in establishing the standard for the capability described in paragraph (1); and (B)the timeline for approval of the standard by the Secretary of Commerce and the Director of the Federal Bureau of Investigation.(3)Implementation planNot later than 180 days after the standard described in paragraph (2) has been approved by the Secretary of Commerce and the Director of the Federal Bureau of Investigation, the Administrator of the Transportation Security Administration shall submit to Congress and the Comptroller General of the United States a plan for the implementation of the enrollment capability required by subsection (e) of section 44919 of title 49, United States Code, as added by subsection (a), that—(A)identifies appropriate security and privacy protections; and(B)includes a strategy for ensuring that the private sector entities with which the Administrator enters into agreements under subsection (b) of such section 44919 will—(i)operate locations for enrollment in the PreCheck Program that are geographically dispersed from locations required for enrollment under the Universal Enrollment Services program; or (ii)otherwise increase enrollment beyond existing capabilities and current geographic markets. (4)Review by Government Accountability Office(A)Review of standardNot later than 180 days after the standard described in paragraph (2) has been approved by the Secretary of Commerce and the Director of the Federal Bureau of Investigation, the Comptroller General of the United States shall—(i)review the standard; and (ii)assess its efficacy to be used for vetting for enrollment in the PreCheck program.(B)Review of implementation planNot later than 180 days after receiving the plan required by paragraph (3), the Comptroller General shall conduct a review of the plan and the implementation of the plan to ensure that appropriate privacy and security protections are maintained. (c)Rule of constructionNothing in this section or an amendment made by this section may be construed to preclude an individual enrolled in the PreCheck Program as of the date of the enactment of this Act from choosing to enroll in another trusted traveler program of the Transportation Security Administration. 